         Case 2:20-cr-00211-TLN Document 9 Filed 11/17/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        No. 2:20-cr-00211-TLN
12                       Plaintiff,
13           v.                                        RELATED CASE ORDER
14    MATTHEW M. PIERCEY,
15                       Defendant.
16                                                     No. 2:20-cr-00216-KJM
      UNITED STATES OF AMERICA,
17
                         Plaintiff,
18
             v.
19
      KENNETH WINTON,
20
                         Defendant.
21

22

23          The Court has reviewed the Government’s Notice of Related Cases, filed November 16,
24   2020. (ECF No. 7.) Examination of the above-captioned actions reveals that they are related
25   within the meaning of Local Rule 123 (E.D. Cal. 1997). Under Local Rule 123, two actions are
26   related when they involve the same parties and are based on a same or similar claim; when they
27   involve the same transaction, property, or event; or when they “involve similar questions of fact
28
                                                       1
         Case 2:20-cr-00211-TLN Document 9 Filed 11/17/20 Page 2 of 2


 1   and the same question of law and their assignment to the same Judge . . . is likely to effect a

 2   substantial savings of judicial effort.” L.R. 123(a). Further,

 3          [i]f the Judge to whom the action with the lower or lowest number has been assigned
            determines that assignment of the actions to a single Judge is likely to effect a
 4
            savings of judicial effort or other economies, that Judge is authorized to enter an
 5          order reassigning all higher numbered related actions to himself or herself.

 6
            L.R. 123(c).
 7
            In the first case, Piercey has been indicted by a grand jury in connection with an
 8
     investment fraud scheme involving Family Wealth Legacy, Zolla, and Company 3 from 2015
 9
     through 2020. Case No. 2:20-CR-00211-TLN. In that indictment it is alleged that Piercey and
10
     Winton were co-schemers, including in relation to the portion of the investment fraud scheme
11
     involving the Zolla companies. See id. In the second case, Winton has been charged by criminal
12
     information with conspiracy to commit mail fraud from 2018 through 2020, including particularly
13
     in connection with the Zolla companies. Case No. 2:20-cr-00216-KJM. In his criminal
14
     information, Winton is alleged to have conspired with Piercey in connection with the investment
15
     fraud scheme. See id.
16
            Based on the foregoing, the two cases should be related under Local Rule 123 because the
17
     cases involve similar claims and overlapping transactions and events. In addition, both cases are
18
     likely to involve similar questions of fact and law. Accordingly, the Court finds there is sufficient
19
     overlap in both cases to merit relating them, and assignment to the same Judge will save judicial
20
     resources and effort.
21
            IT IS THEREFORE ORDERED that the action denominated No. 2:20-cr-00216-KJM be
22
     reassigned to District Judge Troy L. Nunley, and the caption shall read No. 2:20-cr-00216-TLN.
23
     Any dates currently set in No. 2:20-cr-00216-KJM are hereby VACATED.
24
     DATED: November 16, 2020
25

26
27

28                                                              Troy L. Nunley
                                                                United States District Judge
                                                        2
